Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the steps of obtaining a prediction, modifying a property, creating a model, performing analysis, determining acceptability, and physically modifying layers appear to require no seismic measurement and/or seismic technology as recited. Instant [0084-0085] do mention use of multiple accelerometers distributed about a site for recording ground motion intensity at a treated area when an earthquake occurs. However, no sensing system is recited in the claims. Physically modifying a layer is a step that is recited at a high level of generality and merely refers to a generic action and not any particular technology. Physically modifying is claimed generically and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the claims recite determining that the first modeled response at the ground layer meets a goal. Instant [0068] describes what these goals might include but not how achieving the goals is determined. Is a sensor used?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 10, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hocking (US 2004/0045230 A1).
Regarding claims 1, 10, 18, and 20, Hocking teaches a method for reducing seismic motion at a ground surface layer for a site due to a seismic event, comprising:
obtaining a predicted seismic motion for a first layer at a depth beneath the ground layer [abstract isolating a structure and soil mass from earthquake induced vibration by inducing soil liquefaction beneath a structure during an earthquake event, by monitoring local seismic precursor events, such as early arrival ground motion using an accelerometer]; 
obtaining, for a second layer [0024 overlying soil] above the first layer [0024 isolation layer], a first value of a site property;
obtaining, for a third layer between the second layer and the ground layer, a second value of the site property [0004 S- and Rayleigh waves … body and surface waves are monitored during an earthquake to gauge the earthquake's intensity.; 0020 monitoring ground motion]; modifying the first value of the site property to be higher or lower than the second value of the site property [0025 electro-osmosis may also be used directly beneath the overlying structure and above the isolation layer to inhibit soil liquefaction directly beneath the overlying structure to maintain a solid soil foundation zone];
creating, using the modified first value of the site property and the second value of the site property, a first model for the site [fig. 3 seismic predictor algorithm #5];
performing, using the first model [seismic predictor algorithm #5] and the seismic motion [claim 1 in response to the prediction of an earthquake event, connecting a source of dc power to an array of electrical conductors located in the soil beneath the structure … which thus isolates the overlying structure from the upwardly propagating earthquake induced ground motions], a first site amplification analysis to obtain a first modeled response at the ground layer of the site [0004 predicted earthquake’s intensity; 0005-0006 amplification of these ground motions];
determining that the first response at the ground layer is acceptable [0017 a liquefied soil horizon will act as a seismic isolation barrier and stop/inhibit the upward propagation of earthquake induced shear wave ground motions to overlying soils and structure]; and
modifying at least a part of the second layer according to the modified first value of the property of the second layer [0022 The current flow by means of electro-osmosis raises the pore water pressure in a particular predetermined isolation layer of the soil horizon to such an extent that the soil horizon preferentially temporarily liquefies within that isolation layer during the earthquake event.].
Regarding claim 2, Hocking also teaches the method of claim 1, wherein the first value and the second value of the site property are in situ values [0023 The particular isolation layer of the soil horizon selected for induced liquefaction is identified from in situ tests and the thickness of the liquefied isolation layer of the soil horizon is established by the vertical spatial location of the electrodes.].
Regarding claim 4, Hocking also teaches the method of claim 1, wherein the site property includes a shear wave velocity, the modified first value of the site property includes a modified first shear wave velocity; and the second value of the site property includes a second shear wave velocity [0003 velocity of P-wave is almost double that of the S-wave; 037 induced shear wave ground motions].
Regarding claim 7, Hocking also teaches the method of claim 5, wherein the modification of the first value of the site property causes the modified first value to be either: less than or equal to half of the second value, or greater than or equal to twice the second value of the site property of the third layer [0003 The total energy transported is represented almost entirely by the Rayleigh, the S- and the P-waves, with the Rayleigh wave carrying the largest amount of energy, the S-wave an intermediate amount, and the P-wave the least. The velocity of the P-wave is almost double that of the S-wave, and the velocity of the S-wave is only slightly greater than the Rayleigh wave.].
Regarding claim 8, Hocking also teaches the method of claim 1, wherein physically modifying at least a part of the second layer of the site according to the modified first value includes at least one of: breaking up a section of the second layer below the site [0023 site liquefication]; or fracking a section of the second layer below the site.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking (US 2004/0045230 A1) as applied to claim 1 above, and further in view of Bouckovalas (2016, Soil Dynamics).
Regarding claim 3, Hocking does not explicitly teach … and yet Bouchovalas teaches the method of claim 1, wherein the second layer and the third layer are sublayers of a larger layer and wherein the first value and the second value of the property are equal [fig. 10 shows soil profile with first clay having four sub-layers, second sand having twelve sub-layers, and third clay having twelve sub-layers].
It would have been obvious to replace layers as taught by Hocking, with subdividing of layers as taught by Bouchovalas so that soil, clay, etc. thickness may be accounted for.

Response to Arguments
Applicant’s arguments, see pgs. 12- 13 bridging, filed 7/28/2022, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn.
II.    SECTION 112 REJECTION 
Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention regarding "a first value of a property of a second layer" and "a second value of the property of the third layer" because it "seems clearer to recite a first value and second value or a first property and second property." 
Applicant clarifies that the "property" is the same property for all layers, so there is no second "property." The Application as filed discusses this with regard to, e.g., "site properties".
The Examiner agrees and has withdrawn the rejection.

Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. Response regarding pgs. 11 and 13-17 of remarks is given below.
Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention regarding the use of "acceptable." 
Applicant notes that claims 10-17 do not recite the word "acceptable." Applicant has amended claims 1, 18, and 20, as shown above to remove "acceptable" and to recite a "goal." Support for the amendment may be found in, e.g., ¶¶ [0035] and [0069], of the application as filed, which describe a plurality of potential goals, e.g.: 
In method 400, as shown in step 401 the goals of the method may be one of: Goal 1 reduce the ground motion intensity at a frequency of interest at or near the ground surface; Goal 2 reduce seismic stresses in the soil layers with potential for liquefaction (to reduce the risk of liquefaction or other adverse effects for buried structures and utility lines); or Goal 3 - a combination of both Goal 1 and Goal 2. (Application, 1 [0069].) Applicant respectfully requests that this rejection of claims 1-21 under 35 U.S.C. 112(b) be withdrawn. 
Claims 1-21 are rejected under 35 U S C. 112(a) as being indefinite for failing to comply with the written description requirement regarding a lack of description regarding what an "acceptable" "response at the ground layer" means. 
Applicant has amended claims 1, 18, and 20, as shown above to remove "acceptable" and recite a "goal." Support for the amendment may be found in, e g., S [0035] and [0069], of the - 14 - application as filed, which describe a plurality of potential goals, as described above. Applicant respectfully requests that this rejection of claims 1-21 under 35 U.S.C.§ 112(a) be withdrawn.
	The Examiner has modified the rejection above to address the amended recitation of a “goal”.

I. SECTION 101 REJECTION 
Claims 1-21 are rejected under 35 U SC. 101 as being directed to non-statutory subject matter for appearing to be a mathematical exercise with no real world connection to seismic measurement and/or seismic technology. Applicant respectfully disagrees. 
Applicant respectfully points out that claim 8 originally recited a method wherein modifying at least a part of the second layer according to the modified first value includes at least one of breaking up a section of the second layer below the site; or fracking a section of the second layer below the site. Applicant submits that "breaking up a section of the second layer below the site" and "fracking a section of the second layer below the site" are both explicitly physical operations, particularly considering the method is "for reducing seismic motion at a ground surface layer for a site due to a seismic event." Applicant has amended claim 8 to clarify that the method includes physically modifying at least a part of the second layer of the site according to the modified first value. 
Applicant has also amended claim 1 to overcome the section 101 rejection and to clarify the distinctions over the prior art. Amended claim 1 now recites: 
As such, amended claim 1, and independent claims 10, 18, and 20, which have similar amendments, clearly have a real world connection to seismic measurement and seismic technology beyond being a mathematical exercise since the claim requires "physically modifying at least a pail of the second layer of the site according to the modified first value of the property of the second layer." Support for the amendment may be found in, e.g., ¶¶ [0018], [0035], [0057], and [0076]-[0083], of the application as filed. 
Applicant respectfully requests that the rejections of claims 1-21 under 35 U.S.C. § 101 be withdrawn. 
Typically seismic cases require seismic sensors and seismic sources and/or drilling instruments as required to overcome 35 U.S.C. 101 rejections. Physically modifying a layer is a step that is recited at a high level of generality and merely refers to a generic action and not any particular technology. Physically modifying is claimed generically and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation could include an accidental modification by any means including natural processes such as erosion.

III    SECTION 102 REJECTIONS 
Claims 1, 2, 4, 7-8, 10, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hocking (U S. Pat Pub. No. 2004/0045230). Applicant respectfully disagrees. Applicant has amended claims 1, 10, 18, and 20 to clarify the distinctions over the Hocking. 
Claims 1, 10, 18, and 20 contain similar limitations and the following argument applies equally to claims 1, 10, 18, and 20. 
Generally, Hocking may disclose "A method and system of isolating a structing and soil mas from earthquake induced vibration...," (Hocking, Abstract), but Hocking lacks disclosure of the requirements of claim I directed to developing a model and using the model to determine a layer and a physical modification to the layer to meet a goal for reducing a response at the ground layer. 
Hocking does not disclose "obtaining a predicted seismic motion for a first layer at a depth beneath the ground layer," as required by claim 1. 
The seismic predictor algorithm 5 of Hocking relies on data from an accelerometer 4 at the ground surface, and not "beneath the ground layer." (See, e.g., FIG. 1, FKI. 3, FIG. 5, and related text.)
The instant specification itself describes distributing accelerometers around a site [0084]. Furthermore, seismic signals travel through the ground and are modified by intervening layers which may be inferred by accelerations sensed at or near ground level.

Hocking does not disclose "obtaining, for a second layer above the first layer, a first value of a site property; obtaining, for a third layer between the second layer and the ground layer, a second value of the site property" as required by claim 1. 
The mere mention of "ground surface 24" does not disclose obtaining "a first value of a site property" for ground surface 24. And the mere discussion of existing methods for testing "liquefaction potential of soils" (Flocking, 1 [0016]) does not amount to disclosing obtaining "a first value of a site property" for a second layer and a third layer. Hocking's disclosure of other layers below the ground layer (e.g., locking, ¶ [0038]) is generally unremarkable.
The instant specification describes the property as being shear wave velocity [0035]. Hocking describes monitoring ground motion by at least measuring S-waves [0004; 0020].

Hocking does not disclose: ...modifying the first value of the site property to be higher or lower than the second value of the site property; creating, using the modified first value of the site property and the second value of the site property, a first model for the site; performing, using the first model and the seismic motion, a first site amplification analysis to obtain a first modeled response at the ground layer of the site; and determining that the first modeled response at the ground layer meets a goal .. (Amended claim 1, emphasis added.)
The Examiner disagrees because actually Hocking does describe monitoring ground motion and activating damping systems to reduce the damage caused by the arrival of an earthquake [0020].

Hocking does not disclose in any way using a "modified first value of the site property" or "second value of the site property" to create the seismic predictor algorithm 5. Thus, Hocking does not disclose "creating, using the modified first value of the site property and the second value of the site property, a first model for the site," as required by claim 1. 
The Examiner again disagrees because Hocking is measuring shear waves as the instant application also describes in the description.

Hocking may use the word "amplification," but the mere use of the word does not disclose or suggest "performing, using the first model and the seismic motion, a first site amplification analysis to obtain a first modeled response at the ground layer of the site," as required by claim. The "amplification" discussed in Hocking relates to properties of actual soil that may "effect the amplification of earthquake induced ground motions." (Hocking, ¶ [0006].) No "modeled response" is disclosed or suggested by this disclosure.
Hocking may disclose "The current flow by means of electro-osmosis raises the pore water pressure in a particular predetermined isolation layer of the soil horizon to such an extent that the soil horizon preferentially temporarily liquefies within that isolation layer during the earthquake event" (Hocking, [0022]), but such disclosure is of an actual change to soil, not of a modeled response. 
	The Examiner disagrees because Hocking describes monitoring shear waves during an earthquake to gauge the earthquake’s intensity [0004].

Hocking does not otherwise disclose or suggest "determining that the first modeled response at the ground layer meets a goal," as required by claim 1. 
Finally, without having developed "the first model" and "using the first model" according to the requirements of claim 1, any disclosure in Hocking directed to physically modifying a layer of the soil is not "according to the modified first value of the site property of the second layer," as required by claim 1.
The Examiner disagrees because Hocking describes monitoring shear waves during an earthquake to gauge the earthquake’s intensity [0004].

IV.    SECTION 103 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hocking in view of Bouckovalas (2016, Soil Dynamics). Applicant respectfully disagrees. Bouckovalas was cited for disclosure second and third layers being sublayers of a larger layer. (Office Action, p. 7.) 
As set forth above, Hocking fails to disclose all of the features of independent claim 1. Applicant submits that Bouckovalas fails to cure the deficiencies of Hocking with respect to independent claim 1. Therefore, Applicant submits that dependent claim 3 would not have been obvious under 35 U S.C. @ 103(a) in view of the cited combination of Hocking and Bouckovalas, among other reasons, by virtue of its dependency from independent claim 1. Accordingly,  
Applicant respectfully requests that the Examiner withdraw the rejection of dependent claim 3 under 35 U.S.C. § 103(a).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645